 1   WO
 2
 3
 4
 5                            IN THE UNITED STATES DISTRICT COURT
 6                                FOR THE DISTRICT OF ARIZONA
 7
     Richard Willfred Fitzgerald,              )      No. CIV 18-524-TUC-LAB
 8                                             )
                 Plaintiff,                    )      ORDER
 9                                             )
     vs.                                       )
10                                             )
     Commissioner of            Social Security)
11   Administration,                           )
                                               )
12               Defendant.                    )
                                               )
13                                             )
14          Pending before the court is a joint stipulation for Equal Access to Justice Act (EAJA)
15   fees, filed on December 4, 2019. (Doc. 39) Good cause appearing,
16          It is hereby ORDERED that the Joint Stipulation for EAJA Fees is GRANTED and
17   Plaintiff is awarded $9,500.00 in attorney’s fees. (Doc. 39) If it is determined upon
18   effectuation of the Court’s EAJA fee order that Plaintiff does not owe a debt that is subject to
19   offset under the Treasury Offset Program (Astrue v Ratliff, 130 S.Ct. 2521 (2010)), Defendant
20   agrees to accept the assignment, and fees will be made payable to Plaintiff’s attorney, Karl E.
21   Osterhout, Esquire, 521 Cedar Way, Suite 200, Oakmont, Pennsylvania 15139. If there is such
22   a debt, any fee remaining after the offset will be payable to Plaintiff and delivered to Plaintiff’s
23   attorney, Karl E. Osterhout, Esquire, 521 Cedar Way, Suite 200, Oakmont, Pennsylvania 15139.
24          DATED this 4th day of December, 2019.
25
26
27
28
